Citation Nr: 0719674	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left wrist fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an ulnar fracture of the left 
forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
September 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The April 2004 rating decision granted service connection for 
several disabilities.  As the veteran has not expressed 
disagreement with any decision of the April 2004 rating 
decision in addition to the left wrist and left forearm 
disabilities, no other issues are before the Board.


FINDINGS OF FACT

1.  Left wrist ankylosis has not been shown or approximated.

2.  Prior to January 20, 2004, the veteran's left forearm 
disability was manifested by complaints of pain and left 
forearm pronation of 40 degrees and left forearm supination 
of 35 degrees.

3.  From January 20, 2004, the veteran's left forearm 
disability is productive of pain and stiffness; however, 
there is no objective evidence of any ununited fracture or 
malunion or nonunion of the radius or ulna, and only minimal 
to moderate limitation of motion has been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for residuals of a left wrist fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5215 
(2006).

2.  The criteria for entitlement to an initial evaluation of 
20 percent, prior to January 20, 2004, for residuals of an 
ulnar fracture of the left forearm, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5211, 5213 (2006).

3.  The criteria for entitlement to an initial staged rating 
in excess of 10 percent for residuals of an ulnar fracture of 
the left forearm, from January 20, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5211, 5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran's claim for service connection for a left wrist 
and left forearm disability was substantiated in an April 
2004 rating decision.  Therefore, VA no longer has any 
further duty to notify the veteran how to substantiate the 
service connection claims.  Moreover, his filing a notice of 
disagreement as to the initial disability ratings did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. § 
3.103.  In this regard, the Board notes that the appellant 
and his representative have been provided a statement of the 
case (SOC) which has provided the pertinent Diagnostic Code 
criteria for evaluating the service-connected disabilities at 
issue.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, and the veteran has undergone examinations that 
have addressed the matters presented by this appeal.  The 
veteran has not identified any pertinent, obtainable evidence 
that remains outstanding.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  Accordingly, the Board will 
address the merits of each claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

The Board notes that the veteran is right-handed.

I.  Left wrist

Records reveal that the veteran sustained a left wrist 
fracture as a result of a vehicle accident during service in 
July 2003.  An April 2004 rating decision granted service 
connection for left wrist fracture residuals and assigned a 
noncompensable evaluation under Diagnostic Code 5215, 
effective October 1, 2003.  A rating decision dated in 
February 2005 increased the rating for the veteran's left 
wrist disability to 10 percent, also effective October 1, 
2003.

Under Diagnostic Code 5215, limitation of motion of the minor 
wrist is rated as 10 percent disabling when palmar flexion is 
limited in line with the forearm, or when dorsiflexion is 
less than 15 degrees.  A normal range of wrist motion is 
defined as follows: from 0 degrees to 70 degrees of 
dorsiflexion (extension); from 0 degrees to 80 degrees of 
palmar flexion; from 0 degrees to 20 degrees of radial 
deviation; and, from 0 degrees to 45 degrees of ulnar 
deviation.  38 C.F.R. § 4.71, Plate I.  The Board observes 
that there is no evidence or assertion of left wrist 
arthritis.

In this case, the veteran's left wrist disability is 
evaluated at the maximum rating for limitation of wrist 
motion pursuant to Diagnostic Code 5215.  While higher 
ratings for left wrist ankylosis are available under 
Diagnostic Code 5214, findings from the medical evidence of 
record (including the extensive private physical therapy 
records dated shortly following service) have never shown or 
approximated left wrist ankylosis.  For example, a November 
2003 private medical record noted that the veteran had left 
wrist extension to 30 degrees and left wrist flexion to 14 
degrees.  At the October 2004 VA examination, the veteran had 
left wrist extension to 50 degrees and left wrist flexion to 
70 degrees, both without pain; he had 10 degrees of radial 
deviation on the left with pain at 10 and 40 degrees of ulnar 
deviation without pain.

The Board must consider whether the veteran's pain affects 
the functional aspects of his wrist to such a degree that his 
motion limitation results in a greater degree of disability 
than compensated for in the 10 percent rating assignment.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While both private and VA examiners noted that the 
veteran's left wrist motion was limited by stiffness, 
swelling has not been noted, and, even considering additional 
functional limitation, the competent findings do not indicate 
a disability picture comparable to ankylosis.

In conclusion, the preponderance of the evidence of record 
does not support an evaluation in excess of 10 percent for 
left wrist disability.

II.  Left forearm

Records reveal that the veteran sustained a compound left 
forearm fracture as a result of a vehicle accident during 
service in July 2003.  July 2003 private left forearm X-rays 
revealed a mid ulnar fracture and a dislocation of the radial 
head.  An April 2004 rating decision granted service 
connection for residuals of an ulnar fracture of the left 
forearm and assigned a noncompensable evaluation under 
Diagnostic Code 5211, effective October 1, 2003.  A rating 
decision dated in February 2005 increased the rating for the 
veteran's left forearm disability to 10 percent, also 
effective October 1, 2003.

Documents of record establish that the veteran is right hand 
dominant.

Under Diagnostic Code 5211 pertaining to the ulna, nonunion 
in the upper half, with false movement: with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity of 
the minor extremity warrants a 30 percent evaluation.  
Nonunion in the upper half with false movement and without 
loss of bone substance or deformity, warrants an evaluation 
of 20 percent.  Nonunion in the lower half warrants an 
evaluation of 20 percent.  Diagnostic Code 5211.

Diagnostic Code 5206 contemplates limitation of flexion of 
the forearm.  Flexion of the minor forearm limited to 100 
degrees warrants a 10 percent rating.  Flexion of the minor 
forearm limited to 90 degrees warrants a 20 percent rating.  
Flexion of the minor forearm limited to 70 degrees also 
warrants a 20 percent rating.  Flexion of the minor forearm 
limited to 55 degrees warrants a 30 percent rating.  Flexion 
of the minor forearm limited to 45 degrees warrants a 40 
percent rating.  

Diagnostic Code 5207 pertains to limitation of extension of 
the forearm.  Extension of the minor forearm limited to 45 
degrees warrants a 10 percent rating.  Extension of the minor 
forearm limited to 60 degrees also warrants a 10 percent 
rating.  Extension of the minor forearm limited to 75 degrees 
warrants a 20 percent rating.  Extension of the minor forearm 
limited to 90 degrees also warrants a 20 percent rating.  
Extension of the minor forearm limited to 100 degrees 
warrants a 30 percent rating.  Extension of the minor forearm 
limited to 110 degrees warrants a 40 percent rating.  

The normal range of elbow flexion is from zero to 145 
degrees.  38 C.F.R. § 4.71, Plate I.  

Limitation of supination of the minor arm to 30 degrees or 
less warrants a 10 percent rating, and limitation of 
pronation of the arm warrants a 20 percent rating when motion 
is lost beyond the last quarter of arc and the hand does not 
approach full pronation.  Diagnostic Code 5213.  The normal 
range of forearm pronation is zero to 80 degrees and the 
normal range of forearm supination is zero to 85 degrees.  38 
C.F.R. § 4.71, Plate I.

The Board observes that the medical evidence of record does 
not include X-ray evidence of degenerative joint disease of 
the left forearm.  Further, no examiner or medical record has 
suggested any ununited fracture or malunion or nonunion of 
the radius or ulna.  In fact, the October 2004 VA examiner 
specifically indicated that the veteran's left ulna appeared 
to be well-healed.

Range of motion findings from a November 2003 private medical 
record indicated left elbow extension of 25 degrees, and left 
elbow flexion to 120 degrees.  The veteran had left forearm 
pronation of just 40 degrees and left forearm supination of 
just 35 degrees.  Accordingly, these clinical findings 
warrant a 20 percent rating under Diagnostic Code 5213, as 
left forearm motion lost beyond the last quarter of the arc 
has been essentially approximated.  In light of the proximity 
of the November 2003 record with the date of the veteran's 
service discharge, the Board finds that the 20 percent rating 
is effective October 1, 2003.

The Board notes here that no evidence from any time period, 
whether private or VA, can be found that would justify a 
rating in excess of 20 percent for the left forearm 
disability.

As of the January 20, 2004 VA examination, the veteran's left 
forearm symptoms have warranted a 10 percent rating.  In this 
regard, the Board notes that the January 2004 VA examination 
reflects that the veteran had 60 degrees of left forearm 
pronation and 60 degrees of supination.  The October 2004 VA 
examination noted that the veteran had all but 4 degrees of 
full left elbow extension, and 130 degrees of left elbow 
flexion, without pain.  The veteran also had 80 degrees of 
pronation without pain and 60 degrees of supination without 
pain.  These mild decreases (beginning in January 2004) in 
limitation of left forearm flexion, extension, pronation, and 
supination, even with consideration of painful motion, are 
already essentially contemplated in the veteran's 10 percent 
evaluation under Diagnostic Code 5211.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the evidence supports an initial rating of 20 percent 
for the left forearm disability from October 1, 2003 through 
January 19, 2004, and the evidence supports an initial staged 
rating of 10 percent from January 20, 2004.

Final considerations

Separate ratings-scar and neurological disability

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In the present case, VA examiners have noted a surgical scar 
on the lateral aspect of the left forearm (measuring 15 x 4.5 
cm) and a surgical scar (12 cm) on the dorsum of the left 
forearm.  The scars have not been noted to be either tender 
or deep.  Based on such findings, the Board finds that a 
separate 10 percent evaluation for a left forearm scar is not 
warranted.

The Board notes that while it appears that some neurological 
symptoms associated with the left forearm were noted in 
private medical records, a private medical record dated  in 
January 2004 indicated that the veteran's radial nerve palsy 
was essentially gone.  Further, the January 2004 VA 
examination noted that the neurological examination was 
normal, and no left forearm neurological symptoms were 
complained of, or found, on the October 2004 VA examination.

As the preponderance of the evidence is against higher 
initial or staged ratings for the disabilities on appeal, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's disabilities on appeal 
have required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no suggestion in the record 
that any of the disabilities, by itself, has resulted in 
marked interference with employment.  Therefore, assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 10 percent for residuals 
of a left wrist fracture is denied.

An initial evaluation of 20 percent, prior to January 20, 
2004, for residuals of an ulnar fracture of the left forearm 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial staged evaluation in excess of 10 percent for 
residuals of an ulnar fracture of the left forearm, from 
January 20, 2004 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


